 Case: 2:20-cv-06541-EAS-EPD Doc #: 11 Filed: 04/13/21 Page: 1 of 1 PAGEID #: 26




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

RONALD DWAYNE BIBB,

              Plaintiff,
                                                  Case No. 2:20-cv-6541
      v.                                          Judge Edmund A. Sargus, Jr.
                                                  Magistrate Judge Elizabeth P. Deavers

MALEK AND MALEK, et al.,

              Defendants.


                                          ORDER

       This matter is before the Court for consideration of a Report and Recommendation issued

by the Magistrate Judge on February 12, 2021. (ECF No. 9.) The time for filing objections has

passed and no objections have been filed. Therefore, the Court ADOPTS the Report and

Recommendation. (ECF No. 9.) For the reasons set forth in the Report and Recommendation,

Plaintiff’s claims are DISMISSED. The Clerk is DIRECTED to close this case.

       IT IS SO ORDERED.


4/13/2021                                  s/Edmund A. Sargus, Jr.
DATE                                       EDMUND A. SARGUS, JR.
                                           UNITED STATES DISTRICT JUDGE
